                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JERRY D. HARDMAN,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-339-RLM-MGG

 WILLIAM R. HYATTE, et al.,


                         Defendants.

                             OPINION AND ORDER

      Jerry D. Hardman, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983 against thirteen defendants because his recreation privileges were

restricted while he was housed at the Miami Correctional Facility. ECF 1. The

court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. The court applies the same standard as when deciding a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v. Kingston,

463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal, a complaint must state

a claim for relief that is plausible on its face. Bissessur v. Indiana Univ. Bd. of

Trs., 581 F.3d 599, 602-03 (7th Cir. 2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 603. A

pro se complaint must be liberally construed “however inartfully pleaded.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).
      Mr. Hardman alleges that his access to recreation was restricted in

violation of prison policies and the Constitution. He says he was restricted to

indoor recreational facilities and was denied all outdoor recreation between

October 8, 2018, and December 11, 2018. (ECF 1 at 3.) Elsewhere in the

complaint, Mr. Hardman suggests that he was also denied indoor recreation.

(ECF 1 at 5, noting that his “recreational abilities were forfeited from indoor

recreation” during this same time period.)

      The Eighth Amendment prohibits conditions of confinement that deny

inmates “the minimal civilized measure of life’s necessities.” Townsend v. Fuchs,

522 F.3d 765, 773 (7th Cir. 2008). However, “the Constitution does not mandate

comfortable prisons,” and conditions that may seem “restrictive” or “even harsh”

are “part of the penalty that criminal offenders pay for their offenses against

society.” Rhodes v. Chapman, 452 U.S. 337, 347-349 (1981). While the nature

of the restrictions imposed upon Mr. Hardman aren’t entirely clear, he doesn’t

seem to allege that he was deprived of all physical activity. A total lack of exercise

would state a claim when “movement is denied and muscles are allowed to

atrophy,” French v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985), but the denial

of “desirable, entertaining diversions . . . [do] not raise a constitutional issue,”

Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988).

      Recreation and the ability to obtain physical exercise have been
      properly recognized as important human needs. See, e.g., Davenport
      v. DeRobertis, 844 F.2d 1310, 1315–16 (7th Cir.1988). However,
      there is no constitutional right to a specific form of recreation.
      Rather, only the objective harm that can result from a significant
      deprivation of movement implicates the Eighth Amendment. French
      v. Owens, 777 F.2d 1250, 1255 (7th Cir.1985) (the Eighth
      Amendment is implicated where a denial of exercise causes the
      muscles to atrophy and threatens the health of the individual).


                                          2
Douglas v. DeBruyn, 936 F. Supp. 572, 578 (S.D. Ind. 1996). So an allegation

that Mr. Hardiman was denied access to recreation time does not state a claim

on which relief can be granted. That the restrictions placed on Mr. Hardman

violated the prison’s policy does not state a claim on which relief can be granted

in federal court. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However,

42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations

of state laws or, in this case, departmental regulations and police practices.”).

      Though this complaint doesn’t state a claim, and while it seems unlikely

that Mr. Hardman would be able to state a claim, it’s not possible to definitively

say that he could not do so, so the court will give him time to file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint form and send it to Jerry D. Hardman; and

      (2) GRANTS Mr. Hardman to and including August 9, 2019, to file an

amended complaint.

If Mr. Hardiman doesn’t tender an amended complaint by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint

does not state a claim for which relief can be granted.

      SO ORDERED on July 15, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
